DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                           Abstract
The abstract of the disclosure is objected to because phrases that can be implied, such as “This present invention discloses” (see line 1) should not be present therein.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because:
In Figure 6A, “615” should be “610” and “610” should be “615” (see paragraph 0041).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0027, on line 2, “band” should be “hand”;
In paragraph 0029, the last line, “aperture 124” should be “aperture 122”; and
In paragraph 0030, line 1, “surface 1202” should be “surface 1201”.  
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The recitation of the pattern of the plurality of apertures being a “random pattern, a cross, a linear line or a combination thereof” (see claims 10 and 13) does not have an antecedent basis in the specification.  It is noted Figures 6A an 6B discloses an aperture in the shape of a cross and a plurality of elongated linear apertures, however a plurality of apertures in the shape of a cross and a plurality of apertures forming a linear line has not been disclosed in the specification.  The Applicant may simply add the language of claims 10 and 13 into the specification (it is not necessary this feature be shown in the drawings) to overcome this objection.
.

Claim Objections
Claim 7 is objected to because of the following informalities:  
In regard to claim 7, on line 1, “if” should be “is”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, 14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “about” in claim 1 (see line 4), claim 12, (see line 2) and claim 17, (see line 2) and “approximately” in claim 7 (see line 2) are relative terms which renders the claim indefinite. The terms “about” and “approximately” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Patent 5,088,849, hereinafter Johnson).
In regard to claim 1, Johnson discloses a personal substance applicator comprising a handle 160 and an applicator head 12, 14 comprising a front surface (defined by the front surface of disk 16 over which pad 18 is positioned, see Figures 1 and 2), a back surface (at 27, see Figure 1), and a reservoir 34, 36 for containing a solution wherein the front surface comprises at least one aperture 100 for dispensing the solution.  Although the Johnson reference does not disclose the apertures are sized to permit a solution having viscosity ranging from 10 to about 10,000 centipoise, as claimed, the reference does disclose the device may be used for tanning and may dispense a lotion or an oil (see the abstract and column 1, lines 16-17).  Further, the Applicant indicates that such tanning oils and lotions are commonly within the claimed viscosity range (see paragraphs 0037 and 0038).  As such, it appears the Johnson device is capable of dispensing a solution within the claimed viscosity range.  In any event, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the apertures in the Johnson device can be sized to permit the passage of any known solution (including those having a viscosity in the claimed range) to be applied to the body without effecting the overall operation of the device.

In regard to claim 3, at least one of the plurality of apertures 100 is different (in size) than at least another of the plurality of apertures (see column 3, lines 13-16).
In regard to claim 4, the Johnson device includes an actuator 120 for dispensing the solution from the reservoir through the at least one aperture.
In regard to claim 5, the handle has a telescoping portion (see column 3, lines 60-61).
In regard to claim 6, the at least one aperture is in fluid communication with the reservoir.
In regard to claim 7,  although the Johnson reference does not disclose the specifically claimed size of the reservoir, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the device can be designed to hold any suitable amount of solution, including “approximately” 5 ounces, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges of various parameters thereof involves only routine skill in the art.
In regard to claim 8, the applicator head is attached to the distal end of the handle 160 and the proximal end of the handle comprises a gripping surface (i.e., any portion of the handle defines a “gripping surface”).
In regard to claim 9, the plurality of apertures are disposed in a pattern on the applicator head.
In regard to claim 10, although the apertures are not arranged in a pattern as claimed, it is the examiner’s position it would have been obvious to one ordinary skill in the art at the time the invention was made that the apertures can be arranged in any suitable pattern which enables the solution to be dispensed as intended, including the claimed patterns, without effecting the overall operation of the device 
s 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Berke et al. (U.S. Patent 6,412,997, hereinafter Berke) in view of Bernstein (U.S. Patent 5,908,256).
In regard to claim 11, Berke discloses an interchangeable personal substance applicator device comprising a plurality of applicator heads 40 (see Figure 9) and 44 (see Figure 12) with each of the plurality of applicator heads having a reservoir (applicator head 40 has a reservoir in tube 56 and applicator head 44 has a reservoir within housing 50), a first side and a second side and a handle 25, 41 for use with each of the plurality of applicator heads wherein the handle is attached to a select one of the plurality of applicator heads and wherein each of the applicator heads has a different dispensing pattern of apertures (applicator head 40 having a linear row of apertures 55 and applicator head 44 has a rectangular array of apertures 51).  
Although the handle 25, 41 does not have a telescoping configuration, attention is directed to the Berstien reference, which discloses another personal substance applicator wherein a handle portion 12, 30 has a telescoping configuration (see Figures 3 and 4, as well various other embodiments) in order to enable the applicator to extend to difficult to reach areas (see column 2, lines 11-14).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the handle in the Berke device can have a telescoping configuration in order to enable the user to extend the applicator to difficult to reach areas.
In regard to claim 12, although the Berke reference does not disclose the solution being dispensed has a viscosity ranging from 10 to about 10,000 centipoise, as claimed, the reference does disclose the device may be used for sunscreens (see column 1 lines 19-20) or liquid health and beauty products (see column 2, lines 4-8).  Further, the Applicant indicates that such solutions are commonly within the claimed viscosity range (see paragraphs 0037 and 0038).  As such, it appears the Berke device is capable of dispensing a solution within the claimed viscosity 
In regard to claim 13, each applicator head has a pattern of apertures wherein the pattern is a linear pattern (in applicator head 40) and a combination of linear patterns (in applicator head 44).
In regard to claim 14, the solution being dispensed may be a sun screen (see column 1, lines 19-20).
In regard to claim 15, the select one of the applicator heads is attached to a distal end of the handle and a proximate end of the handle is comprised of a hand grip area.
In regard to claim 16, the depressible portion of handle 25 defines a button for dispensing the solution.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khubani (U.S. Patent 7,503,715).
In regard to claim 17, Khubani discloses a system for dispensing solution to a body comprising a supply of solution (in reservoir 52, see Figure 7), a plurality of applicator heads B (see Figure 2) wherein each of the applicator heads comprises at least one nozzle 62 for dispensing an amount of the supply of solution and a handle 10 attached to a select one of the plurality of applicator heads on a distal end of the handle wherein a proximal end of the handle comprises a hand grip area and wherein each of the applicator heads is cable of dispensing different viscosities of solutions (i..e., even if the nozzle is the same size in each applicator head, 
Although the Khubani reference does not disclose the solution being dispensed has a viscosity ranging from 10 to about 10,000 centipoise, as claimed, the reference does disclose the device may be used for liquid soap (see column 1 lines 24-28). Further, the Applicant indicates that such liquid soaps are commonly within the claimed viscosity range (see paragraphs 0037 and 0038).  As such, it appears the Khubani device is capable of dispensing a solution within the claimed viscosity range.  In any event, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the apertures in the Khubani device can be sized to permit the passage of any known solution (including those having a viscosity in the claimed range) to be applied to the body without effecting the overall operation of the device.
In regard to claim 18, a pattern is provided on each of the plurality of applicator heads (see Figure 2 which shows a pattern of four circles on the back side of each applicator head).
In regard to claim 19, each of the applicator heads has a vibratory element 48, i.e., element 48 is attached to the rotational output shaft 38 to enable the applicator head to rotate.  As such, element 48 is considered to be a “vibratory element”.
In regard to claim 20, the vibratory element is powered by a battery 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Borowski and Russell et al. references are cited as being directed to the state of the art as teachings of other solution dispensing systems.  It is noted the Russell et al. reference discloses a solution dispensing system having interchangeable dispensing heads and dispenses a heated solution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
2/4/22

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754